        1                                                        HONORABLE WHITMAN L. HOLT
        2      JAMES L. DAY (WSBA #20474)
               RICHARD B. KEETON (WSBA #51537)
        3      BUSH KORNFELD LLP
               601 UNION STREET, SUITE 5000
        4      SEATTLE, WA 98101
               Tel: (206) 292-2110
        5      Email: jday@bskd.com
               Email: rkeeton@bskd.com
        6

        7

        8                           UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF WASHINGTON
        9
               In re
      10                                                       No. 20-01808
               KING MOUNTAIN TOBACCO
      11       COMPANY, INC.,                                  DEBTOR’S PLAN OF
                                                               REORGANIZATION
      12                                 Debtor.
      13

      14             Debtor King Mountain Tobacco Company, Inc. (the “Debtor”), debtor-in-
               possession in the above-captioned bankruptcy case, proposes the following Plan of
      15
               Reorganization (the “Plan”) pursuant to Subchapter III of Chapter 11 of the Bankruptcy
      16       Code:

      17                                         ARTICLE I.
                                           DISCLOSURE STATEMENT
      18
                     The Debtor has filed a Disclosure Statement pursuant to 11 U.S.C. § 1125 and
      19       Bankruptcy Rule 3016(c). The Disclosure Statement has been approved by the
               Bankruptcy Court prior to this Plan being submitted to creditors. The Disclosure
      20       Statement provides useful information to aid and assist creditors in voting on the Plan.
      21
               YOU ARE URGED TO READ THE DISCLOSURE STATEMENT WITH CARE IN
               EVALUATING THE IMPACT OF THE PLAN UPON YOUR CLAIMS.
      22

      23

                                                                                B USH K ORNFELD           L LP
               DEBTOR’S PLAN OF REORGANIZATION – Page 1                                 LAW OFFICES
                                                                                   601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26      Pg 1 of 27
        1                                         ARTICLE II.
                                             DEFINITION OF TERMS
        2
               A.    Definitions
        3
                      A term used in this Plan that is not defined below and that is defined in the
        4      Bankruptcy Code shall have the meaning ascribed in the Bankruptcy Code. When used
               in this Plan, the following terms shall have the meanings specified below, unless the
        5
               context otherwise requires:
        6
                      1.     Administrative Convenience Claim: All Allowed Claims (i) in the amount
        7      of $1,000.00 or less, and (ii) in an amount greater than $1,000.00 of claimants electing
               to be treated as if holding an Allowed Claim in the amount of $1,000.00.
        8

        9
                      2.    Administrative Expense Claim: An Allowed Claim entitled to priority
               under § 507(a)(2) of the Bankruptcy Code, including (a) claims incurred by the Debtor
      10       since the Petition Date and allowed by the Court of a type described in § 503(b) of the
               Code; (b) all Allowed Claims of Professional Persons pursuant to §§ 330 and 331 of the
      11       Code and Bankruptcy Rule 2016; and (c) all fees and charges assessed against the
               Estate under 28 U.S.C. § 1930.
      12
                     3.     Affiliate: Shall have the meaning set forth in § 101(2) of the Code.
      13

      14
                      4.      Allowed Claim: Any Claim in the amount and of the priority
               classification set forth in the proof of such Claim that has been filed timely in the
      15       Bankruptcy Case, or in the absence of such proof, as set forth in the Debtor’s schedules
               of liabilities filed in the Bankruptcy Case, unless:
      16
                             (i) such Claim has been listed in such schedules as disputed, contingent, or
      17       unliquidated, in which case such Claim shall be allowed only in such amount and such
               classification as is authorized by Final Order of the Bankruptcy Court;
      18
                           (ii) such Claim has been objected to or is objected to after Confirmation, in
      19
               which case such claim is authorized by Final Order of the Bankruptcy Court; or,
      20
                            (iii) such Claim has been paid in full, withdrawn, or otherwise deemed
      21             satisfied in full.

      22              5.    Avoidance Actions: Any Claim or cause of action of the Estate arising out
               of or maintainable pursuant to Chapter V of the Bankruptcy Code or under any other
      23       similar applicable law.
                                                                                 B USH K ORNFELD           L LP
               DEBTOR’S PLAN OF REORGANIZATION – Page 2                                  LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26      Pg 2 of 27
        1
                      6.    Ballot: The form for acceptance or rejection of the Plan distributed to
        2      those Creditors entitled to vote on the Plan. Any Ballot which is executed by the holder
               of an Allowed Claim but which does not indicate an acceptance or rejection of the Plan
        3
               shall be deemed to be an acceptance of the Plan.
        4
                    7.    Bankruptcy Case: The chapter 11 case of the Debtor pending before the
        5      Bankruptcy Court, administered under Case No. 20-01808.
        6            8.      Bankruptcy Code or Code: The Bankruptcy Code enacted November 6,
               1978, as set forth in Title 11 of the United States Code, and as amended thereafter.
        7

        8
                     9.     Bankruptcy Court or Court: The United States Bankruptcy Court for the
               Eastern District of Washington at Yakima, before which the Bankruptcy Case is
        9      pending, or if that Court ceases to exercise jurisdiction over the Bankruptcy Case, the
               Court that does exercise jurisdiction.
      10
                     10.    Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure.
      11
                     11.    (The) Business: The business operations of the Debtor.
      12
                     12. Business Day: Any day except Saturday, Sunday, or a “legal holiday” as
      13       defined in Bankruptcy Rule 9006(a)(6).
      14
                     13. Cash: Cash or cash equivalents including, but not limited to, bank
      15       deposits, wire transfers, checks, and other similar items.

      16             14.    Claim: A claim as defined in § 101(5) of the Bankruptcy Code.

      17             15. Claims Bar Date: December 4, 2020, the deadline for filing Proofs of
               Claim in this Bankruptcy Case by non-Governmental Units, and March 24, 2021 for
      18       Governmental Units.
      19             16.    Class: A class of Claims or Interests as defined in Article III of this Plan.
      20             17.    Class 1 Claim: Has the meaning set forth in Section IV.B.1 of the Plan.
      21             18.    Class 2 Claim: Has the meaning set forth in Section IV.B.2 of the Plan.
      22             19.    Class 3 Claim: Has the meaning set forth in Section IV.B.3 of the Plan.
      23             20.    Class 4 Claim: Has the meaning set forth in Section IV.B.4 of the Plan.
                                                                                 B USH K ORNFELD            L LP
               DEBTOR’S PLAN OF REORGANIZATION – Page 3                                   LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26       Pg 3 of 27
        1
                        21.   Class 5 Claim: Has the meaning set forth in Section IV.B.5 of the Plan.
        2
                        22.   Class 6 Claim: Has the meaning set forth in Section IV.B.6 of the Plan.
        3
                        23.   Class 7 Claim: Has the meaning set forth in Section IV.B.7 of the Plan.
        4
                        24.   Class 8 Claim: Has the meaning set forth in Section IV.B.8 of the Plan.
        5
                        25.   Class 9 Claim: Has the meaning set forth in Section IV.B.9 of the Plan.
        6
                        26.   Class 10 Claim: Has the meaning set forth in Section IV.B.10 of the Plan.
        7
                        27.   Confirmation: The entry of the Order of Confirmation by the Bankruptcy
        8      Court.
        9               28.   Creditor: A “creditor” within the meaning of § 101(10) of the Bankruptcy
               Code.
      10
                      29. Debtor: King Mountain Tobacco Company, Inc., the debtor in possession
      11       in this Bankruptcy Case.
      12
                      30. Delisting: A State’s removal of an NPM from its directory or list of NPMs
      13       that are authorized to sell tobacco products in that State or any other action of a State to
               prevent an NPM from selling tobacco products in that State.
      14
                      31. Disputed Claim: A filed or scheduled Claim of an alleged creditor that
      15       was listed in a Debtor’s Schedules as “disputed,” and which has not subsequently been
               allowed, or as to which a party-in-interest has filed an objection.
      16

      17
                     32. Effective Date: The first Business Day that is at least three (3) Business
               Days following the entry of the Order of Confirmation.
      18
                        33.   Entity: Shall have the meaning set forth in § 101(15) of the Code.
      19
                        34.   Equity Interest: An equity interest in the Debtor.
      20
                      35. Escrow Account: An account established for the benefit of an Escrow
      21       State pursuant to such state’s Escrow Statutes into which the Debtor makes periodic
               deposits.
      22
                    36. Escrow Account Income: From time to time, income earned on Escrow
      23
               Funds that is distributable to the Debtor or Reorganized Debtor.
                                                                                   B USH K ORNFELD           L LP
               DEBTOR’S PLAN OF REORGANIZATION – Page 4                                    LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11      Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26       Pg 4 of 27
        1
                      37. Escrow Funds: From time to time, the total of all funds the Debtor or
        2      Reorganized Debtor shall have deposited into an Escrow Account. Escrow Funds shall
               not include Escrow Account Income.
        3
                     38. Escrow Release Date: Each date that Escrow Funds from an Escrow
        4      Account would be released and distributable to the Debtor or Reorganized Debtor,
        5      generally twenty-five (25) years after such Escrow Funds were deposited into the
               Escrow Account.
        6
                      39. Escrow State(s): Each state for the benefit of which the Debtor has
        7      established an Escrow Account.
        8             40. Escrow Statutes: Generally, the laws enacted by each Escrow State in
               connection with the MSA that require NPMs (such as the Debtor) to deposit a specified
        9
               sum per tobacco unit sold in such Escrow State into an Escrow Account, on a periodic
      10       basis, to serve as a resource for payment of any judgment ultimately obtained by a State
               for tortious conduct of an NPM.
      11
                    41. Estate: The Estate created for the Debtor pursuant to § 541 of the
      12       Bankruptcy Code.
      13
                     42. Federal Judgment Rate: The rate of interest in effect as of the Effective
      14       Date provided for under 28 U.S.C. § 1961 for postjudgment interest in federal court
               proceedings.
      15
                    43. Governmental Unit: A “governmental unit” as defined in § 101(27) of the
      16       Bankruptcy Code.
      17             44.   Holder: A holder of a Claim or Equity Interest as the case may be.
      18             45.   IRS: The Internal Revenue Service.
      19              46. MSA: That certain Master Settlement Agreement entered into in
               November 1998, originally between the four largest United States tobacco
      20
               companies (collectively, the original participating manufacturers or “OPMs”) and
      21       the Settling States, which brought an end to years of litigation over tobacco-related
               illnesses. Under the MSA, OPMs agreed to restrict their advertising and marketing
      22       practices and make specified payments to Settling States each year in perpetuity. The
               MSA also provided incentives for Settling States to pass the Escrow Statutes applicable
      23
               to NPMs.
                                                                               B USH K ORNFELD            L LP
               DEBTOR’S PLAN OF REORGANIZATION – Page 5                                 LAW OFFICES
                                                                                   601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26      Pg 5 of 27
        1
                     47.    Notice and Hearing: Proceedings as contemplated under Bankruptcy Code
        2      § 102(1).
        3
                    48. NPM: A Non-Participating Manufacturer as that term is defined in the
        4      MSA or Escrow Statutes – a tobacco company that did not participate in the MSA. The
               Debtor is an NPM.
        5
                     49. Order of Confirmation: The order of the Bankruptcy Court confirming the
        6      Plan pursuant to Section 1129 of the Bankruptcy Code.
        7          50. Petition Date: September 25, 2020, the date upon which the Debtor
        8
               commenced its Bankruptcy Case.

        9             51. Plan: The Debtor’s Plan of Reorganization, as such may be amended from
               time to time.
      10
                      52. Priority Tax Claims: Allowed Claims of Governmental Units for the
      11       principal amount of a tax within the meaning of § 507(a)(8) of the Code, and statutory
               interest accruing thereon prior to the Petition Date.
      12

      13
                      53. Professional Person: A person, including a trustee (if one is appointed),
               retained or to be compensated pursuant to §§ 326, 327, 328, 330, and/or 1103 of the
      14       Bankruptcy Court.

      15             54.    Reorganized Debtor: The Debtor on and following the Effective Date.

      16              55. Schedules: The schedules of assets, liabilities and executory contracts and
               the statement of financial affairs filed on behalf of the Debtor pursuant to § 521 of the
      17       Bankruptcy Code, and in accordance with the Bankruptcy Rules, as each has been, or
      18       may be, amended and supplemented from time to time.

      19            56. Secured Claim: An Allowed Claim that is a secured Claim against a
               Debtor determined in accordance with § 506(a) of the Bankruptcy Code.
      20
                      57. Settling State(s): One (or more than one, as the context requires) of the 46
      21       states that are signatories to the MSA.
      22
                     58. Tax Lien: The lien created by TTB’s filing of a Notice of Federal Tax
      23       Lien on September 24, 2020, to the extent of its enforceability.

                                                                                B USH K ORNFELD           L LP
               DEBTOR’S PLAN OF REORGANIZATION – Page 6                                 LAW OFFICES
                                                                                   601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26      Pg 6 of 27
        1           59. Tax Lien Property: The property of the Estate that is subject to and
               encumbered by the Tax Lien.
        2

        3
                      60. TTB: The Alcohol and Tobacco Tax and Trade Bureau, a bureau of the
               United States Department of the Treasury, which regulates and collects taxes on trade
        4      and imports of alcohol, tobacco, and firearms within the United States, and the Holder
               of the Class 1 Claim.
        5
                     61. Unsecured Claim: An Allowed Claim that is (a) based upon (i) a proof of
        6      claim executed and filed in accordance with Bankruptcy Rule 3003(c) prior to the
        7      Claims Bar Date, or (ii) the listing of the Claim in the Debtor’s schedules of liabilities
               as other than disputed, contingent or unliquidated, and (b) not a Secured Claim or an
        8      Unclassified Claim.

        9      B.    Rules of Interpretation
      10
                      The rules of construction set forth in § 102 of the Bankruptcy Code shall apply to
      11       the Plan.

      12                                     ARTICLE III.
                               CLASSIFICATION OF CLAIMS AND INTERESTS
      13
                      All Claims, as defined in § 101(4) of the Bankruptcy Code, against the Debtor
      14       are classified as set forth herein. A Claim is in a particular Class only to the extent it
               qualifies within the definition of such Class and is in a different Class to the extent it
      15
               qualifies within the definition of such different Class.
      16
                            Class 1: Secured Claim of the TTB
      17                    Class 2: Secured Claim of FIRST Insurance Funding
                            Class 3: Unsecured Claim of the State of Indiana
      18                    Class 4: Unsecured Claim of the State of South Carolina
                            Class 5: Unsecured Claim of the U.S. Department of Agriculture
      19
                            Class 6: Unsecured Claim of the U.S. Food & Drug Administration
      20                    Class 7: Administrative Convenience Claims
                            Class 8: General Unsecured Claims
      21                    Class 9: Affiliate Claims
                            Class 10: Equity Interests
      22

      23

                                                                                   B USH K ORNFELD           L LP
               DEBTOR’S PLAN OF REORGANIZATION – Page 7                                    LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26        Pg 7 of 27
        1                                   ARTICLE IV.
                          PROVISIONS FOR SATISFYING CLAIMS AND SPECIFYING
        2                    TREATMENT OF EACH CLASS UNDER THE PLAN
        3            The treatment of all Allowed Claims and Allowed Interests shall be as follows:
        4      A.    Unclassified Claims
        5             There are nine classes of Claims and one class of Equity Interests, and certain
               other Claims are Unclassified Claims pursuant to applicable provisions of the
        6
               Bankruptcy Code. If the Court confirms the Plan and the Plan becomes effective, the
        7      Class into which each Allowed Claim and Allowed Interest fits will determine the
               manner in which such Claim or interest will be treated. The Classes defined are as
        8      follows.
        9            1.     Unclassified Claims.
      10                    a.     Administrative Expense Claims. As defined herein, Administrative
               Expense Claims are (a) claims incurred by the Debtor since the Petition Date and
      11
               allowed by the Court of a type described in § 503(b) of the Code; (b) all Allowed
      12       Claims of Professional Persons pursuant to §§ 330 and 331 of the Code and Bankruptcy
               Rule 2016; and (c) all fees and charges assessed against the Estate under 28 U.S.C.
      13       § 1930. Claims incurred in the ordinary course of the Debtor’s business following the
               Petition Date shall be paid in the ordinary course of business in accordance with the
      14       terms and conditions of the particular agreements governing such obligations. Claims
      15
               of Professional Persons shall be paid on the later of the Effective Date or the date each
               such Claim becomes an Allowed Claim. Claims arising under 28 U.S.C. § 1930 shall
      16       be paid as required under such statutory section.

      17                    b.     Priority Tax Claims. Priority Tax Claims shall include the principal
               portion of the applicable tax and interest accrued thereon through the Effective Date.
      18       According to the Schedules and Proofs of Claim that have been filed in this Bankruptcy
      19       Case, the following Priority Tax Claims are alleged to exist:

      20                          Claimant                  Type of Claim          Amount
                      Internal Revenue Service             Taxes                   $103,669.48
      21                           Total:                                          $103,669.48

      22       Any amounts that comprise penalties shall not be Priority Tax Claims but shall be
               deemed to be and treated as Unsecured Claims under Class 7 (if the holder of the Claim
      23       so elects) or Class 8. Each Priority Tax Claim shall be paid in full in equal monthly
                                                                                B USH K ORNFELD           L LP
               DEBTOR’S PLAN OF REORGANIZATION – Page 8                                 LAW OFFICES
                                                                                   601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26      Pg 8 of 27
        1      payments commencing in the first full month following the Effective Date based upon
               an amortization equal to sixty (60) months less the number of full calendar months
        2
               between the Petition Date and the Effective Date. (By way of example only, if the
        3      Effective Date occurs in March 2021, the amortization would be over a period of 53
               months.) Simple interest shall accrue on each Priority Tax Claim at the Federal
        4      Judgment Rate until paid in full.
        5      B.    Classified Claims and Interests
        6            1.     Class 1: Secured Claim of the TTB
        7
                      Class 1 consists of the Secured Claim of the TTB (the “Class 1 Claim”), as more
        8      fully described below. The Class 1 Claim shall be paid according to the following
               terms:
        9
                            a.    Identification of Claim. The Class 1 Claim is based upon a
      10
               judgment against the Debtor and in favor of the TTB for unpaid excise taxes, interest
      11       and penalties. According to a Proof of Claim that it filed, TTB alleges that its Secured
               Claim totals $76,458,705.06.
      12
                            b.     Allowance of Claim. The Class 1 Claim shall be allowed or
      13       disallowed, as the case may be, whether prior to or following Confirmation, in such
      14
               amount as to which the Debtor and the TTB may agree or the Court may determine
               following Notice and Hearing.
      15
                             c.     Retention of Security Interest. The Holder of the Class 1 Claim
      16       shall retain the lien of the Tax Lien against and security interests in the Tax Lien
               Property until all payments on account of the Class 1 Claim has been made.
      17

      18                    d.     Payment: The Debtor shall pay the Holder of the Class 1 Claim as
               follows:
      19                           (1) Commencing with the first Escrow Release Date in 2032 and
               continuing through each subsequent Escrow Release Date until the Class 1 Claim is
      20
               paid in full, the Holder of the Class 1 Claim shall receive distributions equal to eighty
      21       percent (80%) of all Escrow Funds that are subject to release on each such date.

      22                         (2) In addition to the distributions provided for in the immediately
               preceding paragraph, commencing on the tenth (10th) day of the first full month
      23

                                                                                 B USH K ORNFELD            L LP
               DEBTOR’S PLAN OF REORGANIZATION – Page 9                                   LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11      Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26      Pg 9 of 27
        1       following the Effective Date, the Reorganized Debtor shall make monthly payments to
                the Holder of the Class 1 Claim in the amount of $50,000.
        2

        3                   e.     Interest rate: Interest shall accrue following the Effective Date on
                the unpaid balance of the Class 1 Claim at the Federal Judgment Rate.
        4
                              f.    Plan Effects Cure of Defaults. On the Effective Date, all defaults
        5       and alleged defaults, if any, under or in connection with the Class 1 Claim that existed
        6       or were alleged to exist as of the Effective Date shall be deemed cured, satisfied and of
                no further force or effect pursuant to and in connection with the implementation of the
        7       terms of this Plan.

        8                   g.      Miscellaneous Provisions: The Debtor shall timely pay the full
                amount of all real property taxes related to the Property that accrue following the
        9
                Effective Date.
      10
                      2.     Class 2: Secured Claim of FIRST Insurance Funding
      11
                     Class 2 consists of the Secured Claim of FIRST Insurance Funding (the “Class 2
      12        Claim”), as more fully described below. The Class 2 Claim shall be treated as follows:
      13
                             a.    Description of Claim. The Class 2 Claim is based upon a premium
      14        financing agreement (the “PFA”) the Debtor entered into with FIRST Insurance
                Funding (“FIRST”) following the Petition Date, pursuant to which FIRST financed
      15        annual insurance premiums for policies that renewed on November 10, 2020. The total
                premium amount was approximately $522,186.62, of which the Debtor paid a total of
      16        approximately $196,839.56 and FIRST financed the balance of approximately
      17        $332,321.20. Pursuant to the PFA, as amended, the Debtor agreed to make monthly
                payments to FIRST of $33,232.12 each for a period of ten months, commencing
      18        December 10, 2020.

      19                     b.    Allowance of Claim. Upon the Effective Date, the Class 2 Claim
                shall be deemed allowed as a Secured Claim in the amount of $332,321.20, less the
      20
                dollar amount of any monthly payments made to FIRST following December 10, 2020.
      21
                               c.    Retention of Security Interest. The Holder of the Class 2 Claim
      22        shall retain its security interest in the unearned premiums under the financed insurance
                policies, any credits generated by such policies, dividend payments, and loss payments
      23
                which reduce the unearned premium, until the Class 2 Claim is paid in full.
                                                                                 B USH K ORNFELD            L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 10                                 LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26      Pg 10 of 27
        1
                            d.    Payments: The Debtor and Reorganized Debtor shall make monthly
        2
                payments to the Holder of the Class 2 Claim in the amount of $33,232.12 each in
        3       accordance with the PFA unto the Class 2 Claim is paid in full.

        4                     e.     Interest rate: Interest shall continue to accrue on the Class 2 Claim
                at the rate specified in the PFA until the Class 2 Claim is paid in full.
        5

        6                    f.      Certain PFA Provisions Shall Not Apply. Notwithstanding anything
                to the contrary in the PFA, the following provisions shall not apply on and after the
        7       Effective Date:
                                     (1) Any provision that would make a bankruptcy filing or the
        8       pendency of a bankruptcy case by the Debtor an event of default.
        9
                                 (2) Any provision that is contrary to the exclusive jurisdiction of
      10        the Bankruptcy Court to resolve any disputes as to the PFA.

      11              3.     Class 3: Unsecured Claim of the State of Indiana
      12              Class 3 consists of the Unsecured Claim of the State of Indiana (the “Class 3
      13
                Claim”), as more particularly described below. The Class 3 Claim shall be treated as
                follows:
      14
                            a.      Description of Claim. The Class 3 Claim is based upon a
      15        Settlement Agreement, entered into between the State of Indiana (“Indiana”) and the
                Debtor in September 2015. Pursuant to the Settlement Agreement, the parties settled
      16
                and resolved litigation that Indiana had commenced against the Debtor alleging that the
      17        Debtor had sold tobacco products in Indiana without making escrow deposits as
                required under Indiana’s Escrow Statutes.
      18
                             b.     Allowance of Claim. The Class 3 Claim shall be allowed or
      19
                disallowed, as the case may be, whether prior to or following Confirmation, in such
      20        amount to which the Debtor and the Holder of the Class 3 Claim may agree or the
                Court may approve following Notice and Hearing. The Debtor believes the Class 3
      21        Claim totals approximately $3,500,000.
      22                     c.     Payments: Commencing on the tenth (10th) day of the first full
      23
                month following the Effective Date, the Reorganized Debtor shall make monthly
                deposits into the Escrow Account designated for Indiana in the amount of $25,000
                                                                                  B USH K ORNFELD            L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 11                                  LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11     Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26       Pg 11 of 27
        1       each, exclusive of the final deposit in some lesser amount, until the Class 3 Claim has
                been paid in full.
        2

        3                    d.      Interest rate: No interest shall accrue on the Class 3 Claim.

        4             4.     Class 4: Unsecured Claim of the State of South Carolina
        5             Class 4 consists of the Secured Claim of the State of South Carolina (the “Class 4
        6       Claim”), as more particularly described below. The Class 4 Claim shall be treated as
                follows:
        7
                            a.     Description of Claim. The Class 4 Claim is based upon a
        8       Settlement Agreement, entered into between the State of South Carolina (“South
                Carolina”) and the Debtor in 2016 that settled and resolved all claims stated in litigation
        9
                that South Carolina had commenced against the Debtor.
      10
                             b.     Allowance of Claim. The Class 4 Claim shall be allowed or
      11        disallowed, as the case may be, whether prior to or following Confirmation, in such
                amount to which the Debtor and the Holder of the Class 4 Claim may agree or the
      12
                Court may approve following Notice and Hearing. The Debtor believes the Class 4
      13        Claim totals approximately $2,500,000.

      14                     c.     Payments: Commencing on the tenth (10th) day of the first full
                month following the Effective Date, the Reorganized Debtor shall make monthly
      15        deposits into the Escrow Account designated for South Carolina in the amount of
      16        $15,000 each, exclusive of the final deposit in some lesser amount, until the Class 4
                Claim has been paid in full.
      17
                             d.      Interest rate: No interest shall accrue on the Class 4 Claim.
      18
                      5.     Class 5: Unsecured Claim of the U.S. Department of Agriculture
      19
                      Class 5 consists of the Unsecured Claim of the U.S. Department of Agriculture
      20
                (the “USDA”) (the “Class 5 Claim”). The Class 5 Claim shall be treated as follows:
      21
                            a.     Description of Claim. The Class 5 Claim is based upon a judgment
      22        (the “USDA Judgment”), dated November 7, 2016, in the amount of $6,425,683.23 that
                was entered against the Debtor in United States v. King Mountain Tobacco, Case
      23
                No. 1:14-cv-03162-RMP (E.D. Wash). On August 13, 2018, the Ninth Circuit Court of
                                                                                   B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 12                                  LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11       Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26     Pg 12 of 27
        1       Appeals affirmed the district court. Thereafter, the parties entered into an Interim
                Payment Plan Agreement (the “USDA Agreement”), dated September 19, 2018,
        2
                pursuant to which the Debtor was to make, and made, certain payments to the USDA’s
        3       Commodity Credit Corporation (the “CCC”) that the CCC would hold in escrow
                pending the exhaustion of the Debtor’s appeal rights. On June 10, 2019, the United
        4       States Supreme Court denied the Debtor’s petition for a writ of certiorari.
        5                    b.     Allowance of Claim. The Class 5 Claim shall be allowed or
        6       disallowed, as the case may be, whether prior to or following Confirmation, in such
                amount to which the Debtor and the Holder of the Class 5 Claim may agree or the
        7       Court may approve following Notice and Hearing. The Debtor believes the Class 5
                Claim totals approximately $5,615,000.
        8
                             c.   Payments: Commencing on the tenth (10th) day of the first full
        9
                month following the Effective Date, the Reorganized Debtor shall make monthly
      10        payments to the USDA in the amount of $30,000 each, exclusive of the final payment
                in some lesser amount, until the Class 5 Claim has been paid in full.
      11
                             d.    Interest rate: Interest shall accrue on the Class 5 Claim following
      12
                the Effective Date at the Federal Judgment Rate until paid in full.
      13
                      6.     Class 6: Unsecured Claim of the U.S. Food & Drug Administration
      14
                       Class 6 consists of the Unsecured Claim of the U.S. Food & Drug Administration
      15        (the “FDA”) (the “Class 6 Claim”). The Class 6 Claim shall be treated as follows:
      16
                             a.    Description of Claim. The Class 6 Claim is based upon amounts
      17        owing to the FDA as reflected in a Repayment Agreement between the Debtor and the
                FDA, entered into in May 2018, showing an amount then owing of $3,923,656.84.
      18
                             b.      Allowance of Claim. The Class 6 Claim shall be allowed or
      19
                disallowed, as the case may be, whether prior to or following Confirmation, in such
      20        amount to which the Debtor and the Holder of the Class 6 Claim may agree or the
                Court may approve following Notice and Hearing. The Debtor listed the FDA’s claim
      21        in its Schedules in the amount of $2,944,907.48.
      22                    c.    Payments: Commencing on the tenth (10th) day of the first full
      23
                month following the Effective Date, the Reorganized Debtor shall make monthly

                                                                                 B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 13                                LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26     Pg 13 of 27
        1       payments to the FDA in the amount of $25,000 each, exclusive of the final payment in
                some lesser amount, until the Class 6 Claim has been paid in full.
        2

        3                    d.    Interest rate: Interest shall accrue on the Class 6 Claim following
                the Effective Date at the Federal Judgment Rate until paid in full.
        4
                      7.     Class 7: Administrative Convenience Claims
        5

        6              Class 7 consists of all Administrative Convenience Claim (as defined in Section
                II.A.1 above) (the “Class 7 Claims”). The Class 7 Claims shall be treated as follows:
        7
                             a.     Allowance of Claims. Each Class 7 Claim shall be allowed or
        8       disallowed, as the case may be, whether prior to or following Confirmation, in such
                amount as to which the Debtor and the claimant may agree or the Court may approve
        9
                following Notice and Hearing. The Debtor’s Schedules indicate that the Claims that
      10        would qualify for treatment under Class 7 total approximately $4,000.00.

      11                       b.     General Treatment. The Debtor shall pay each Holder of a Class 7
                Claim a Cash payment equal to the full amount of such holder’s Allowed Claim on the
      12
                later of (i) ten (10) Business Days after the Effective Date, or (ii) three (3) Business
      13        Days following the date upon which the Debtor receives notice that such Claim has
                become an Allowed Claim.
      14
                              c.    Election for Treatment Under Class 7. Each holder of an Unsecured
      15        Claim in the amount of $1,000.00 or less is deemed to hold a Class 7 Claim and shall
      16        be treated under this Section IV.B.7. Any holder of an Unsecured Claim in excess of
                $1,000.00 desiring treatment as a Class 7 Claim may elect to reduce its Allowed Claim
      17        to $1,000.00 by (i) timely returning a Ballot approving the Plan, and (ii) making an
                election on the Ballot for treatment as the holder of Class 7 Claim. By making such
      18        election the holder expressly agrees that, upon the Effective Date, it shall be
                conclusively deemed to have (i) elected to be treated under this Section IV.B.7, and (ii)
      19
                waived and released for all time and for all purposes the portion of its Claim greater
      20        than $1,000.00.

      21                      d.     Provisions in Event of Over-Election. The payments set forth above
                for this Class 7 are in part based upon assumptions as to the total dollar amount of
      22        Claims that qualify for or elect to be treated under Class 7. Specifically, the Plan
      23
                assumes that Unsecured Claims totaling approximately $4,000.00 will qualify for or
                elect treatment under Class 7. If for any reason the actual total dollar amount of Claims
                                                                                 B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 14                                LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26     Pg 14 of 27
        1       electing or qualifying for treatment under Class 7 exceeds the anticipated amount as set
                forth in this paragraph, the Debtor may, but shall not be required to, proceed with the
        2
                Plan payments as set forth in Section IV.B.7.b. above notwithstanding such excess.
        3       Alternatively, and notwithstanding a creditor’s timely election on the Ballot, the Debtor
                shall have the right to limit participation in Class 7 by limiting the Class to Claims in
        4       reverse order of the dollar amount of each such claim (from smallest to largest) until
                the actual total dollar amount of such Claims substantially equals the projected total
        5       dollar amount of such claims as provided for in this paragraph, with all excluded claims
        6       becoming Class 7 Claims.

        7             8.     Class 8: Unsecured Claims Other Than Claims in Classes 3, 4, 5, 6
                and 7.
        8
                       Class 8 consists of all Unsecured Claims other than Allowed Claims that qualify
        9       for or elect treatment under Classes 3, 4, 5, 6 and 7 (the “Class 8 Claims”). The Class 8
                Claims shall be treated as follows:
      10
                             a.     Allowance of Claims. Each Class 8 Claim shall be allowed or
      11
                disallowed, as the case may be, whether prior to or following Confirmation, in such
      12        amount as to which the Debtor and the claimant may agree or the Court may approve
                following Notice and Hearing.
      13
                             b.      Payment Terms. Each holder of a Class 8 Claim shall, on a monthly
      14        basis, receive its Pro Rata share of a total monthly payment to Class 8 of $10,000.00,
                commencing in the first full month following the Effective Date, until all Class 8
      15
                Claims are paid in full. All payments shall be made on or before the tenth (10th) day of
      16        each month in which a payment is due.

      17                     c.   Interest rate: Simple interest shall accrue on the unpaid balance of
                each Class 8 Claim at the Federal Judgment Rate.
      18
                             d.      Exclusion of Heritage Bank. Notwithstanding anything to the
      19
                contrary herein, no distributions shall be made on account of Heritage Bank’s loan to
      20        the Debtor pursuant to the Paycheck Protection Program, which loan the Debtor
                anticipates will be fully forgiven prior to or shortly following the Effective Date.
      21
                      9.     Class 9: Affiliate Claims
      22
                     Class 9 consists of all Allowed Claims of Affiliates. On the Effective Date, the
      23
                Reorganized Debtor shall effect a setoff against each Class 9 Claim as to which a
                                                                                 B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 15                                LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26     Pg 15 of 27
        1       receivable is owing to the Reorganized Debtor to reduce the amount of such receivable
                on a dollar-for-dollar basis. The Plan shall otherwise provide for no payment on any
        2
                remaining balance owing to the Holder of a Class 9 Claim.
        3
                      10.    Class 10: Equity Interests
        4
                       Class 10 consists of Equity Interests. The Holder of the Equity Interests shall
        5       retain such Equity Interests following Confirmation and shall retain and exercise in the
        6       Holder’s discretion all the privileges and benefits arising from such Equity Interests
                without further notice or order of the Court.
        7
                C.    Impairment of Classes
        8
                       Each Class is impaired under the Plan (each, an “Impaired Class”). Pursuant to
        9       the provisions of § 1129(b) of the Bankruptcy Code, in the event an Impaired Class
                does not accept the Plan, the Debtor requests that the Court confirm the Plan without
      10
                the consent of such Impaired Class.
      11
                                         ARTICLE V.
      12
                     CLAIMS OBJECTIONS AND TREATMENT OF DISPUTED CLAIMS

      13
                A.    Administration of Claims

      14               Except as otherwise provided for herein, each Claim shall be allowed or
                disallowed, as the case may be, in such amount as the Court shall determine, whether
      15        prior to or following Confirmation, and whether pursuant to this Plan or otherwise,
                upon such notice as the Bankruptcy Court or Bankruptcy Rules shall permit except
      16        that, after the Effective Date, the Debtor may settle or compromise any controversies
      17
                regarding Claims without notice or further order of the Court.

      18        B.    Defenses and Counterclaims Assigned to Reorganized Debtor

      19               On the Effective Date, the Debtor shall be deemed to have assigned to the
                Reorganized Debtor, and the Reorganized Debtor shall be deemed to have acquired and
      20        become the successor to, all defenses, counterclaims and setoffs, whether equitable or
                legal, of the Debtor to Claims held or asserted to be held against the Debtor. Any
      21        objection to Claims must be filed and served in accordance with Bankruptcy Rule
      22        3007; provided, however, that the foregoing limitations do not apply to any claims filed
                subsequent to Confirmation.
      23

                                                                                 B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 16                                LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26     Pg 16 of 27
        1       C.    No Distribution on Disputed Claims
        2              Notwithstanding any provision of the Plan specifying the time for payment of
                distributions to Holders of Claims, no payment or distribution shall be made to the
        3
                Holder of a Disputed Claim until the time such Claim has been determined to be an
        4       Allowed Claim. Notwithstanding the existence of a Disputed Claim in a Class to which
                a distribution under this Plan is due, such distribution to other Holders in such Class
        5       shall not be affected by any delay in the resolution of the Disputed Claim. Upon the
                allowance of any Disputed Claim, the Holder shall be paid the amount that such Holder
        6       would have received had its Claim been an Allowed Claim on the Effective Date.
        7                                 ARTICLE VI.
                            EXECUTORY CONTRACTS AND UNEXPIRED LEASES
        8
                A.    Assumption of Executory Contracts and Unexpired Leases.
        9

      10
                       The Plan constitutes a motion by the Debtor to assume each of the executory
                contracts and unexpired leases set forth on Exhibit A hereto as of the Effective Date
      11        pursuant to § 365(a) of the Bankruptcy Code. The Debtor does not believe that any
                cure pursuant to Bankruptcy Code § 365(b)(1)(A) will be owing in connection with
      12        such assumptions, and the Plan makes no provision for the payment of any such cure.
                Notwithstanding the foregoing, any party to an executory contract or unexpired lease
      13
                scheduled for assumption as provided in this paragraph shall, within the same deadline
      14        and in the same manner established for objections to confirmation, file a Proof of Claim
                with the Bankruptcy Court for arrearage required to be cured by § 365(b)(1) of the
      15        Bankruptcy Code and any objections to the assumption. A party’s failure to assert such
                arrearage or to file an objection shall constitute such party’s agreement to the
      16        assumption and a conclusive acknowledgment that no defaults or claims exist under
      17        said contract that require a cure.

      18        B.    Rejection of Executory Contracts and Unexpired Leases.

      19               The Plan constitutes a motion by the Debtor to reject all other executory
                contracts and unexpired leases of the Debtor as of the Effective Date that are subject to
      20        rejection under 11 U.S.C. § 365, except those executory contracts and unexpired leases
                previously assumed, or that are scheduled for assumption as set forth in Exhibit A
      21
                hereto. Any claim arising from the rejection of an executory contract or unexpired
      22        lease is a Class 8 claim to the extent it is an Allowed Claim. Any entity holding a claim
                based upon the rejection of an executory contract or unexpired lease pursuant to this
      23        Section VI must file a Proof of Claim with the Bankruptcy Court within thirty (30) days

                                                                                 B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 17                                LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26     Pg 17 of 27
        1       after the Effective Date. The failure of any such entity to file a Proof of Claim within
                the specified time period will result in the disallowance of such Claim.
        2
                                              ARTICLE VII.
        3                           MEANS FOR EXECUTION OF THE PLAN
        4       A.    Overview
        5            As detailed below, all Allowed Claims will be paid in full over time from net
                income of the Debtor and (in the case of Class 1) from distributions of Escrow Funds.
        6
                B.    Distributions of Escrow Funds.
        7

        8
                       The primary source of distributions to Class 1 will come from Escrow Funds. As
                generally provided for under the Escrow Statutes of each Escrow State, Escrow Funds
        9       are released and revert back to the Debtor twenty-five (25) years after such funds were
                deposited in the Escrow Account, unless such funds were used “to pay a judgment or
      10        settlement on any released claim brought against such tobacco product manufacturer by
                the State or any releasing party located or residing in the State.” See e.g. RCW
      11
                70.157.020(b)(2)(A). The Reorganized Debtor shall distribute the allocable share of
      12        such released Escrow Funds to the Holder of the Class 1 Claim not later than five (5)
                business days after the Reorganized Debtor’s receipt of such funds.
      13
                C.    Continued Operations of Property
      14
                       The Debtor shall continue to own, maintain, operate and manage the Business in
      15        its sole discretion and in the ordinary course of business without further notice or order
                of the Court. On and after the Effective Date, the Debtor shall have full authority and
      16
                discretion to take any action in the exercise of its reasonable business judgment in
      17        connection with all aspects of the operation and maintenance of the Business and the
                Debtor’s assets without further notice or approval of any court, so long as such action is
      18        consistent with and not directly contrary to other provisions of this Plan and the Order
                of Confirmation.
      19
                D.    Assignment of Causes of Action.
      20

      21
                       On the Effective Date, the Debtor shall be deemed to have assigned to the
                Reorganized Debtor, and the Reorganized Debtor shall be deemed to have acquired and
      22        become the successors to, (i) all Avoidance Actions, and (ii) all claims and causes of
                action of the Debtor for relief against any other party other than Avoidance Actions
      23        (collectively, the “Causes of Action”). In the exercise of ordinary business judgment,
                                                                                  B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 18                                 LAW OFFICES
                                                                                     601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26      Pg 18 of 27
        1       the Reorganized Debtor shall investigate, pursue, prosecute and/or settle such Causes of
                Action. Any net proceeds from such Causes of Action, after payment of all fees, costs
        2
                and expenses incurred in pursuing such Causes of Action, shall be distributed to the
        3       holders of Allowed Claims in Class 8.

        4       E.    Maintenance of Insurance.

        5             The Debtor shall continue maintain insurance coverage in the same or more
                favorable amounts and type as the Debtor held as of the Petition Date.
        6
                F.    Continued Existence and Vesting of Assets in Reorganized Debtor
        7
                       On the Effective Date, the Reorganized Debtor shall continue to exist in
        8       accordance with the laws of Washington State and pursuant to its Articles of
        9       Incorporation and Bylaws in effect prior to the Effective Date. All matters provided for
                in the Plan involving the corporate structure of the Debtor and any corporate action
      10        required of the Debtor or Reorganized Debtor in connection with the Plan shall be
                deemed to have occurred and shall be in effect without any requirement or further
      11        action by the Equity Holder or directors of the Debtor and/or the Reorganized Debtor.
      12
                Except as otherwise provided for in Section IV.B. of the Plan, on and after the Effective
                Date each item of property of the Debtor, including all claims, rights and causes of
      13        action and any property acquired by the Debtor during the Reorganization Case shall
                vest in the Reorganized Debtor free and clear of all Claims, liens, charges, other
      14        encumbrances and interests. On and after the Effective Date, the Reorganized Debtor
                may operate the Business and may use, acquire and dispose of property without
      15
                supervision of or approval by the Bankruptcy Court and free and clear of any
      16        restrictions of the Bankruptcy Code or the Bankruptcy Rules other than restrictions
                expressly imposed by this Plan or the Confirmation Order.
      17
                G.    Officers and Directors/Continued Management.
      18
                       Truman J. Thompson is the Chief Executive Officer and Chief Financial Officer
      19        of the Debtor, and shall continue to serve in such capacities following the Effective
      20        Date.

      21        H.    Treatment of Intercompany Receivables

      22              The Debtor does not believe that amounts owing from Affiliates, as set forth in
                the Schedules, have any material collectability in the projectable future. The Plan
      23

                                                                                 B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 19                                LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26     Pg 19 of 27
        1       therefore does not rely on any such collections and no treatment of these receivables is
                provided for hereunder.
        2
                I.    Distributions Under the Plan
        3
                      The Reorganized Debtor shall make all distributions required under the Plan.
        4
                J.    Cancellation of Indebtedness
        5

        6
                       On the Effective Date, except for the purpose of evidencing a right to distribution
                under this Plan, any notes or other instruments or documents evidencing or creating any
        7       indebtedness or obligations of, or interest in, the Debtor, except assumed executory
                contracts, and/or such notes or other instruments evidencing indebtedness or
        8       obligations of the Debtor that are unimpaired, reinstated, or amended and restated under
                this Plan, shall be cancelled and terminated and of no further force or effect.
        9
                                                ARTICLE VIII.
      10
                                          MISCELLANEOUS PROVISIONS
      11
                A.    Unnegotiated Distribution Checks
      12
                       Pursuant to § 347 of the Bankruptcy Code, ninety (90) days after any distribution
      13        to any unsecured creditor by the Reorganized Debtor provided for herein, the
                Reorganized Debtor shall stop payment on any check on such distribution remaining
      14        unpaid to a holder of an Allowed Claim and funds shall be returned to the Reorganized
                Debtor. From and after the date the Reorganized Debtor stops payment on any
      15
                distribution check pursuant to this paragraph, the holder of the Allowed Claim on
      16        account of which such check was issued shall be entitled to receive no further
                distributions on account of his claim and such holder's Allowed Claim shall thereupon
      17        be deemed satisfied in full.
      18        B.    Mailing List; Returned Distribution Checks
      19               The official listing of creditor identities and mailing addresses is maintained by
                the Clerk of the Bankruptcy Court, United States Bankruptcy Court, 402 East Yakima
      20
                Avenue, Suite 200, Yakima, WA 98901 (the “Official Mailing List”). It shall be the
      21        obligation of each creditor and/or party in interest to assure that the Official Mailing
                List is current and accurate as to each such person or entity. In the event that a
      22        distribution check, that has been properly posted to the creditor's address as set forth in
                the Official Mailing List, is returned as undeliverable by the United States Postal
      23        Service, the Reorganized Debtor shall be authorized, but not required, to void such
                                                                                   B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 20                                  LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11     Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26       Pg 20 of 27
        1       check with the applicable funds becoming subject to further distribution pursuant to this
                Plan, and the claim of such creditor being deemed satisfied in full.
        2
                C.    Administrative Claims Bar Date
        3

        4
                      The deadline for submission of all claims entitled to priority pursuant to
                §§ 507(a)(1) and (b) of the Bankruptcy Code incurred prior to Confirmation, with the
        5       exception of fees and costs of Professional Persons, shall be thirty (30) days following
                the Effective Date. Failure to file a claim by this date shall conclusively bar the
        6       claimant from asserting his claim, which claim shall be forever discharged.
        7       D.    Employment of Professional Persons
        8             The Reorganized Debtor shall be authorized to employ and compensate
        9       Professionals following Confirmation upon such terms as the Reorganized Debtor
                deems reasonable and appropriate without further notice or order of the Court.
      10
                E.    Payments Shall Be Timely
      11
                      The Reorganized Debtor shall timely make all payments required under this
      12        Plan. Without limiting the generality of the foregoing, the Reorganized Debtor shall be
                responsible for the timely payment of quarterly fees incurred pursuant to 28 U.S.C.
      13
                § 1930(a)(6) following confirmation of the Plan until the Bankruptcy Case is closed.
      14        After confirmation of the Plan, the Reorganized Debtor shall serve on the United States
                Trustee quarterly a financial report for each quarter (or portion thereof) the case
      15        remains open. The financial report shall include a statement of all disbursements made
                during the course of the relevant quarter, whether or not pursuant to the Plan.
      16
                F.    Treatment of Negotiable Instruments.
      17
                     Any negotiable instrument held by the holder of a Claim shall be deemed
      18
                exchanged, canceled or satisfied, as the case may be, on the Effective Date.
      19
                G.    Stay of Confirmation Order Shall Not Apply
      20
                      The stay of enforceability of the order of Confirmation pursuant to Bankruptcy
      21        Rule 3020(e) shall not apply, and the order of Confirmation shall be enforceable
                according to its terms absent further order of the Court.
      22

      23

                                                                                 B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 21                                LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26     Pg 21 of 27
        1       H.    Event of Default; Consequence of Default
        2             An event of default shall occur if there is a material breach of this Plan. In such
                an event, the party alleging such default shall provide written notice of the alleged
        3
                default to the Reorganized Debtor and its attorneys, at each of the following addresses:
        4
                             Truman J. Thompson
        5
                             King Mountain Tobacco Company, Inc.
                             P.O. Box 422
        6
                             White Swan, WA 98952-0422

        7             And:
                             James L. Day
        8                    Richard B. Keeton
                             Bush Kornfeld LLP
        9                    601 Union Street, Suite 5000
                             Seattle, WA 98101-2373
      10                     Phone: 206-292-2110
                             Fax: 206-292-2104
      11                     Emails: jday@bskd.com and rkeeton@bskd.com

      12        If, after thirty (30) days following the Reorganized Debtor’s and its counsel’s receipt of
                the notice of default, the Reorganized Debtor and such party have been unable to
      13        resolve, or the Estate has been unable to cure, the asserted default, such party may
                proceed with any remedies available to it under applicable law, provided that nothing
      14
                herein shall limit or affect the Reorganized Debtor’s right to seek appropriate relief
      15        from any court of competent jurisdiction.

      16                                    ARTICLE IX.
                           SATISFACTION OF INDEBTEDNESS; PLAN IS BINDING
      17
                        Except as specifically provided in this Plan or in the Confirmation Order the
      18        distribution made to the various classes of creditors as provided for in this Plan shall be
                in full and complete satisfaction of their Allowed Claims and Allowed Interests. The
      19
                terms of this Plan and the Confirmation Order shall be binding on all parties regardless
      20        of whether or not (a) the party’s claim was scheduled, (b) a proof of claim was filed, (c)
                the claim is an Allowed Claim, or (d) the holder thereof voted to accept the Plan.
      21

      22

      23

                                                                                  B USH K ORNFELD            L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 22                                  LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26       Pg 22 of 27
        1                                             ARTICLE X.
                                                     INJUNCTION
        2
                       All Entities who have held, currently hold, or may hold a debt or Claim against
        3       the Debtor, the Estate, the Reorganized Debtor, or its respective property that is based
                upon any act or omission, transaction, or other activity of any kind or nature that
        4
                occurred prior to the Effective Date, that otherwise arose or accrued prior to the
        5       Effective Date, or that is otherwise discharged pursuant to the Plan, shall be
                permanently enjoined from taking any of the following actions on account of any such
        6       discharged debt, Claim, or Interest (the “Permanent Injunction”): (i) commencing or
                continuing in any manner any action or other proceeding against the Debtor, the Estate,
        7
                the Reorganized Debtor, or its respective property that is inconsistent with the Plan or
        8       the Confirmation Order, including without limitation any action the effect of which
                would be a Delisting; (ii) enforcing, attaching, collecting, or recovering in any manner
        9       any judgment, award, decree, or order against the Debtor, the Estate, the Reorganized
                Debtor, or its respective property other than as specifically permitted under the Plan, as
      10        approved by the Confirmation Order; (iii) creating, perfecting, or enforcing any lien or
      11
                encumbrance against the Debtor, the Estate, the Reorganized Debtor, or its respective
                property; and (iv) commencing or continuing any action, in any manner, in any place
      12        that does not comply with or is inconsistent with the provisions of the Plan, the
                Confirmation Order, or the discharge provisions of § 1141.
      13
                                                 ARTICLE XI.
      14                                  MODIFICATIONS OF THE PLAN
      15              Pursuant to the provisions of § 1127 of the Bankruptcy Code and Bankruptcy
      16        Rule 3019, the Debtor reserves the right to modify or alter the provisions of the Plan at
                any time prior to or subsequent to Confirmation.
      17
                                          ARTICLE XII.
      18              RETENTION OF JURISDICTION BY THE BANKRUPTCY COURT
      19               Notwithstanding Confirmation, until entry of a final decree, the Bankruptcy
                Court shall retain jurisdiction to ensure that the purposes and intent of the Plan are
      20
                carried out. Without limiting the generality of the foregoing, the Court shall retain
      21        jurisdiction for the following purposes:

      22               1.   Fixing and allowing any claim as a cost and expense of the administration
                of the Bankruptcy Case;
      23

                                                                                  B USH K ORNFELD            L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 23                                  LAW OFFICES
                                                                                      601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11     Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26       Pg 23 of 27
        1             2.    Re-examining any claim that has been allowed;
        2
                      3.      Hearing and determining objections to claims. The failure of the Debtor to
        3       object to, or to examine any claim for the purpose of voting, shall not be deemed to be a
                waiver of the Debtor’s right to object to, or re-examine any claim in whole or in part;
        4
                      4.     Hearing and determining any action brought by the Reorganized Debtor on
        5       behalf of the Estate seeking to avoid any transfer of an interest of the Debtor in
        6       property, or any obligation incurred by Debtor, that is avoidable pursuant to applicable
                law;
        7
                       5.    Hearing and determining all causes of action, controversies, disputes, or
        8       conflicts between or among the Debtor, and any other party, including those that were
                pending prior to Confirmation;
        9

      10              6.     Hearing and determining all questions and disputes regarding title to the
                property of the Estate;
      11
                      7.     Correcting any defect, curing any omission, or reconciling any
      12
                inconsistency in the Plan or the Order of Confirmation as may be necessary to carry out
      13        the purpose and intent of the Plan;

      14              8.     Issuing any order necessary to implement the Plan or Order of
                Confirmation, including, without limitation, such declaratory and injunctive orders as
      15        are appropriate to protect the Debtor, the Estate and the Reorganized Debtor from
      16        actions of creditors, or other parties-in-interest;

      17              9.     Hearing and determining any dispute relating to the terms or
                implementation of the Plan or Order of Confirmation, or to the rights or obligations of
      18        any parties-in-interest with respect thereto; and
      19
                     10. The modification of the Plan after Confirmation pursuant to the
      20        Bankruptcy Rules and the Bankruptcy Code in accordance with Article XI above.

      21

      22

      23

                                                                                 B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 24                                LAW OFFICES
                                                                                    601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11    Doc 156    Filed 12/31/20   Entered 12/31/20 14:07:26     Pg 24 of 27
        1                                ARTICLE XIII.
                       ENTRY OF CLOSING ORDER BY THE BANKRUPTCY COURT
        2
                     The Bankruptcy Court shall enter an order concluding and terminating the
        3       Reorganization Case upon application of the Reorganized Debtor.
        4

        5
                      RESPECTFULLY SUBMITTED this 31st day of December, 2020.

        6
                                              KING MOUNTAIN TOBACCO COMPANY, INC.

        7
                                                  /s/ Truman J. Thompson
        8
                                              By: Truman J. Thompson
                                              Its Chief Executive Officer and
        9
                                                  Corporate Vice President

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

                                                                                B USH K ORNFELD           L LP
                DEBTOR’S PLAN OF REORGANIZATION – Page 25                               LAW OFFICES
                                                                                   601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104
dm31eq01tc
             20-01808-WLH11   Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26      Pg 25 of 27
                           EXHIBIT A




20-01808-WLH11   Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26   Pg 26 of 27
                       (TO BE PROVIDED)




20-01808-WLH11   Doc 156   Filed 12/31/20   Entered 12/31/20 14:07:26   Pg 27 of 27
